Order unanimously reversed, with twenty dollars costs and disbursements, and the motion of the defendant-appellant, Dorheny Corporation, to implead A. LaSala & Bros., Inc., as an additional party defendant and to permit defendant-appellant, Dorheny Corporation, to serve a copy of its answer containing a cross-cause of action against A. LaSala & Bros., Inc., granted, with leave to said defendant to answer within ten days from date of entry of order. No opinion. Present — • Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.